Citation Nr: 9911791	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to 
September 1972 with subsequent service in the reserves.

The veteran filed a claim in April 1994 for service 
connection for a left wrist disability.  This appeal arises 
from the September 1994 rating decision from the Huntington, 
West Virginia Regional Office (RO) that denied the veteran's 
claim for service connection for a left wrist disability.  A 
Notice of Disagreement was filed in October 1994 and a 
Statement of the Case was issued in December 1994.  A 
substantive appeal was filed in December 1994 with requests 
for a hearing at the RO before a local hearing officer and a 
hearing at the RO before a Member of the Board.  A hearing at 
the RO before a local hearing officer was held in March 1995.

This case was remanded in October 1996 to afford the veteran 
the abovementioned Travel Board hearing.  In writing in April 
1997, the veteran withdrew his request for a Travel Board 
hearing.  The case was thereafter returned to the Board.  The 
case was remanded again in October 1997 for further 
development.  The case was thereafter returned to the Board.


FINDING OF FACT

There is no competent medical evidence linking any current 
left wrist disability to his military service; the claim is 
not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
wrist disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service enlistment examination in May 1969, no history 
of swollen or painful joints was reported.  On examination, 
the veteran's upper extremities were clinically evaluated as 
normal.  The service medical records are negative for 
complaints, findings or diagnosis of a left wrist disability.

On a separation examination in September 1972, the veteran's 
upper extremities were clinically evaluated as normal.

On a reserve service enlistment examination in June 1977, no 
history of a left wrist disability was reported.  On 
examination, the veteran's upper extremities were clinically 
evaluated as normal.

On a quadrennial reserve service examination in April 1981, 
no history of a left wrist disability was reported.  On 
examination, the veteran's upper extremities were clinically 
evaluated as normal. 

On a quadrennial reserve service examination in June 1985, no 
history of a left wrist disability was reported.  On 
examination, no abnormality of the veteran's left wrist was 
noted.

On a periodic reserve service examination in March 1990, no 
history of a left wrist disability was reported.  On 
examination, the veteran's upper extremities were clinically 
evaluated as normal.

In April 1994, the veteran filed a claim for service 
connection for disabilities to include a left wrist 
disability.

By rating action of June 1994, service connection for a left 
wrist disability was denied.  

A VA outpatient record from the same day in July 1994 shows 
the veteran complained of left wrist pain.  It was reported 
that the veteran was in a car accident in 1970.  On 
examination, the veteran had pain over the left wrist on 
flexion and extension.  The assessment included rule out 
degenerative joint disease of the left wrist.  An x-ray of 
the left wrist revealed no evidence of lunate or perilunate 
dislocation.  The impression was negative for fracture, left 
wrist.

A VA outpatient record from September 1994 shows the veteran 
complained of left wrist pain.  On examination, the left 
wrist was tender.  The x-ray of the left wrist was negative.  
The assessment included multiple degenerative joint disease.  

By rating action of September 1994, service connection for a 
left wrist disability was denied.  The current appeal to the 
Board arises from this denial.

At the RO hearing in March 1995, the veteran testified that 
the pain of his left wrist was a result of a jeep accident 
while in service.

On a VA examination in May 1995, the veteran reported 
occasional aching of the left wrist.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that he currently has a left wrist 
disability that was incurred during service.  The evidence in 
this case reveals that the first postservice evidence of left 
wrist complaints was many years postservice.  This evidence 
is contained in the VA outpatient records from July 1994 that 
indicate that the veteran had left wrist pain.

The service medical records are silent regarding complaints, 
clinical findings or diagnosis of a left wrist disability.  
The veteran has submitted no competent medical evidence to 
establish a nexus between any current left wrist disability 
and his service.  The only evidence that would support the 
veteran's claim is found in his statements and testimony; 
however, lay evidence is inadequate to establish a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for a left wrist 
disability, that claim must be denied.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a left wrist disability is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

